Citation Nr: 0109881	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  00-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic migraine 
headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Oregon Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to 
March 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1998 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Portland, Oregon.  

For reasons which will become apparent, the issue of 
entitlement to service connection for chronic migraine 
headaches will be the subject of the REMAND portion of this 
decision. 


FINDING OF FACT

The veteran's service-connected lumbar strain with 
degenerative changes is currently productive of no more than 
slight limitation of motion of the lumbar spine, and/or 
characteristic pain on motion.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for chronic lumbar 
strain with degenerative changes is not warranted.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2000); 38 C.F.R. 
Part 4, Codes 5003, 5292, 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  A review of service medical records 
discloses that, in November 1997, the veteran was seen with a 
complaint of back pain of three days' duration.  At the time 
of evaluation, the veteran admitted to shampooing his carpet, 
and then "standing up," at which time his back pain "brought 
him to his knees."  The veteran denied prior trauma, or any 
bowel or bladder dysfunction.  On physical examination, 
strength in the veteran's lower back was 5/5 against 
resistance.  Neurovascular functions were intact, and there 
was a full range of motion, though with some pain upon 
rotation.  Deep tendon reflexes were 2+.  There was muscle 
spasm on both sides at the level of the 8th to the 12th 
thoracic vertebrae and some tenderness to palpation on both 
sides at the level of the 8th to the 12th thoracic vertebrae.  
The clinical assessment was lower back strain.  

Slightly more than one week later, the veteran was seen for 
follow-up of low back strain.  At the time of evaluation, the 
veteran complained of pain radiating to his thoracic spine, 
though with no radiation to his extremities.  Bowel and 
bladder function were described as normal, though there was 
increased pain with bending and any movement.  The veteran 
stated that he utilized over-the-counter back medication and 
a heating pad without relief.  According to the veteran, the 
pain in question was "sharp and intermittently shooting," 
gradually becoming "calm to dull," with a constant ache.  On 
physical examination, there was no evidence of any gross back 
deformity.  Neurovascular function was intact, and deep 
tendon reflexes were +2 for both the upper and lower 
extremities.  There was a full range of motion of the 
veteran's back, though with pain on forward flexion at 
90 degrees, and some tenderness to palpation over the 
vertebral surfaces in the area from the 10th thoracic to the 
5th lumbar vertebrae.  Tests of straight leg raising were 
negative, and there was no evidence of sacroiliac joint pain.  
The clinical assessment was probable back strain, unresolved; 
rule out degenerative changes. 

Radiographic studies of the veteran's lumbar spine conducted 
in conjunction with the aforementioned examination were 
consistent with the presence of degenerative changes of the 
lumbar spine.  

In December 1997, the veteran was seen for follow-up of his 
thoracic and lumbar pain, which had been present for 
approximately one month.  According to the veteran, he had 
been taking medication on a daily basis, and performing 
isometric exercises without relief.  The veteran denied 
strenuous and/or heavy lifting activities, and denied any 
radiation into his lower extremities.  According to the 
veteran, his pain was constant, consisting of a dull ache 
located in the area of the 10th thoracic to the 5th lumbar 
vertebrae.  On physical examination, it was noted that 
findings were unchanged from an earlier examination performed 
the previous month.  The clinical assessment was continued 
thoracic/lumbar pain, with degenerative changes.  

In May 1998, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran stated that he had 
injured his back while in the Navy, "doing lots of heavy 
lifting, and bending and stooping."  According to the 
veteran, he had been treated with medication, and had 
undergone no surgical procedures.  When further questioned, 
the veteran stated that he continued to experience pain in 
his low back area on an intermittent basis, and, for the most 
part, on a daily basis.  The veteran stated that his pain was 
worsened by "getting up and down from standing or sitting 
positions."  Reportedly, the veteran experienced no radicular 
symptoms.  Nor did he experience any morning stiffness.  
According to the veteran, he suffered exacerbation of his 
back pain with coughing and sneezing.  Walking was generally 
tolerable, though standing tended to increase his pain.  When 
questioned, the veteran stated that he did not currently use 
any medication, or a walking aid.  On physical examination, 
the veteran's back displayed an essentially normal 
architecture, though with some tenderness in the sacroiliac 
regions.  At the time of evaluation, there was no evidence of 
muscle spasm.  Range of motion measurements showed forward 
flexion to 95 degrees, with hyperextension to 10 degrees, and 
lateral bending to 30 degrees in both directions.  Rotation 
was to 35 degrees in both directions, and the veteran could 
stand on both his heels and toes.  Deep tendon reflexes were 
equal at both the knees and ankles.  Motor testing of the 
quadriceps and anterior tibial group was 5/5, and straight 
leg raising was negative.  Radiographic studies of the 
veteran's lumbar spine conducted in conjunction with the 
aforementioned orthopedic examination were consistent with 
moderate degenerative changes at the level of the 1st and 2nd 
lumbar vertebrae, and, to a lesser degree, at the level of 
the 2nd and 3rd lumbar vertebrae.  The pertinent diagnosis 
was chronic lumbar strain superimposed on degenerative joint 
disease. 

On VA general medical examination, in June 1998, there was no 
evidence of costovertebral angle tenderness.  Motor strength 
and deep tendon reflexes were normal and symmetrical, and 
sensory evaluation showed no focal deficits.  Coordination 
was within normal limits, as was the veteran's gait.  The 
pertinent diagnosis was "orthopedic problems, being evaluated 
by ortho."  


Analysis.  The veteran in this case seeks an increased 
evaluation for service-connected lumbar strain.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 2000); 38 C.F.R. Part 4, (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

In the case at hand, service connection and an initial 
10 percent evaluation for the veteran's chronic lumbar strain 
were made effective April 1, 1998, the date following the 
veteran's discharge from service.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

On a number of occasions during the veteran's period of 
service, he received treatment for various back-related 
problems.  While in November 1997, the veteran complained of 
a "sharp and intermittent shooting pain" progressing to a 
"dull constant ache," a physical examination at that time 
showed no evidence of any gross back deformities.  While 
accompanied by pain and some tenderness to palpation, there 
was a full range of motion of the veteran's back, and tests 
of straight leg raising were negative.

On more recent VA orthopedic examination in May 1998, the 
veteran complained of continued pain in his lower back.  
However, by the veteran's own account, he experienced no 
radicular symptoms into either leg, and no morning stiffness.  
Further noted was that the veteran used no medication, or any 
walking aid.  Physical examination revealed an essentially 
normal architecture of the veteran's back.  Though there was 
some tenderness in the sacroiliac regions, there was no 
evidence of muscle spasm, and deep tendon reflexes were equal 
at both the knees and ankles.  Range of motion measurements 
showed 95 degrees of forward flexion, 10 degrees of 
hyperextension, and lateral bending of 30 degrees.  Rotation 
was to 35 degrees, and the veteran was able to stand on both 
his heels and toes.  

The Board notes that, at the time of the aforementioned 
examination, motor testing in the quadriceps and anterior 
tibial group was 5/5, and tests of straight leg raising were 
negative.  The pertinent diagnosis was chronic lumbar strain, 
superimposed on degenerative joint disease.  

The 10 percent evaluation currently in effect for the 
veteran's chronic lumbar strain (with degenerative changes) 
contemplates the presence of slight limitation of motion of 
the lumbar segment of the spine, and/or lumbosacral strain 
with characteristic pain on motion.  38 C.F.R. Part 4, Codes 
5003, 5292, 5295 (2000).  In order to warrant an increased, 
which is to say, 20 percent evaluation, there would, of 
necessity, need to be demonstrated the presence of moderate 
limitation of motion of the lumbar spine, or, in the 
alternative, muscle spasm on extreme forward bending, with a 
unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. Part 4, Codes 5003, 5292, 5295 (2000).  

Absent evidence of such increased symptomatology, the Board 
is compelled to conclude that the 10 percent evaluation 
currently in effect is appropriate, and that an increased 
rating is not warranted.  This is particularly the case given 
the veteran's essentially normal range of motion, and lack of 
evidence of any motor or neurological deficit.  

The veteran argues that, given his previous history of 
"muscle spasm," he is entitled to an increased evaluation for 
the disability in question.  However, as noted above, where 
entitlement to compensation has previously been established, 
the present level of disability is of primary concern.  As of 
the time of the veteran's most recent orthopedic examination 
in May 1998, there was no evidence of "muscle spasm" 
sufficient to warrant the assignment of an increased 
evaluation.  Accordingly, the veteran's claim must be denied.  

On November 9, 2000, the President signed into law the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In reaching this 
determination, the Board has given due consideration to the 
provisions of the recently-passed VCAA, as those provisions 
impact upon the adjudication of the veteran's current claims.  
The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled regarding the veteran's back claim.  The RO 
accorded the veteran an examination in relation to his claim 
and advised him of the evidence necessary to substantiate his 
claim, including the applicable criteria for higher 
disability rating for the low back disorder.  Further, the 
veteran has not identified any pertinent evidence that is not 
of record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
and that no additional assistance to the veteran is required 
based on the facts of the instant case.


ORDER

An increased evaluation for chronic lumbar strain with 
degenerative changes is denied. 


REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic migraine headaches.  In 
pertinent part, it is argued that the veteran's migraine 
headaches were "aggravated" by his period of active military 
service.  In that regard, at the time of the veteran's 
service entrance examination in February 1978, and on various 
other occasions during his period of active service, the 
veteran gave no history of headaches.  In point of fact, in 
August 1990, when seen for "throbbing headaches" following 
waking up in the morning, the veteran specifically denied any 
"history of migraine headaches."  Nonetheless, on VA 
neurologic examination in June 1998, shortly following the 
veteran's discharge from service, he gave a history of 
migraine headaches "since high school."  At that time, the 
veteran stated that he remembered, on occasion, going home 
sick from high school because of headaches.  The clinical 
impression noted was one of "lifelong migraine headaches."  

As noted above, during the pendency of the veteran's appeal 
there has been a significant change in the law.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed before the date of enactment 
of the VCAA and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  For these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to September 1998, the date of the most 
recent treatment of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA. 

2.  The veteran should then be afforded an 
additional VA neurologic examination, to 
include all necessary and appropriate 
studies, in order to more accurately 
determine the exact nature and etiology of 
his claimed migraine headaches.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as to 
whether, based upon a full review of the 
pertinent evidence of record, the 
veteran's migraine headaches preexisted 
his entry upon active service.  Should it 
be determined that the veteran's migraine 
headaches preexisted his entry upon active 
service, an additional opinion is 
requested as to whether those headaches 
underwent a permanent increase in severity 
during the veteran's period of active 
military service.  Following a full review 
of the pertinent evidence of record, 
should the conclusion be reached that the 
veteran's migraine headaches did not, in 
fact, precede his entry upon active 
service, an opinion is requested as to 
whether those headaches as likely as not 
had their origin during the veteran's 
active military service.  The claims file 
must be made available to the examiner 
prior to the examination.

3.  Finally, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



